Status of the claims
	Claims 1-19 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claim 11 is objected to because of the following informalities:  the last line, “The system of claim 1, wherein the signal has a protocol to eliminate false positive triggers” should belong to another independent claim.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shanley (US 20180122218) in view of Dasilva (US 20080018472), in view of Ahler (US 20140253292).
Regarding claim 1, Shanley disclosed a proximity alarm system, comprising
Regarding claim 1, the claim is interpreted and rejected as claim 
at least one first proximity device affixed to a first object; 
wherein the first proximity device comprises a first transmitter/…; 
at least one second proximity device affixed to a second object; 
wherein the second proximity device comprises a second …/receiver; 
	[0052] Referring now to FIG. 3, there is shown a diagrammatic representation of 
one embodiment of a proximity alarm system according to the invention, indicated generally by the reference numeral 30, where like parts have been given the same reference numeral as a machine unit 20 including a wire 21 and a boundary field generator (not shown) comprising circuitry for generating a low frequency energy pulse that is delivered along the wire 21.  This low frequency energy pulse generates an electric field 23.  The proximity alarm system further comprises a worker unit 31 carried by the worker 3.  In this case, the worker unit 31 is mounted on a hard hat 33 worn by the worker.  The worker unit comprises an electric field pick-up sensor (not shown) for detection of the electric field, a power supply (not shown), a worker alarm unit (not shown), and a microcontroller (not shown) in communication with the electric field pick-up sensor and the worker alarm unit.  The microcontroller is operable to actuate the worker alarm unit in response to the electric field pick-up sensor detecting the electric field 23.  The alarm unit may comprise an audible alarm such as, but not limited strictly to, a buzzer.  In this way, the worker is alerted to the proximity of the moving machine 7.  {a machine unit 20 thus a first object; a boundary field generator thus first transmitter; a worker unit 31 thus a second object; an electric field pick-up sensor thus receiver;
Shanley did not disclose a first receiver and a second transmitter;
wherein the at least one first proximity device receives at least one signal transmitted from the at least one second proximity device; 
wherein the at least one signal triggers at least one corrective measure when the first object and second object are within a predefined distance from one another.
First, Shanley disclosed [0006] By having such a proximity alarm system, when the worker gets within a predetermined distance of the moving machine, which may be, for example, an excavator or an earth moving truck, an alarm unit on the worker's person will be activated.

[0039] The transceiver 12 generates an interrogatory signal that is transmitted via the at least one antenna 22 in the direction of travel of the machine or the direction of the moving or otherwise articulated part of the machine.  This signal activates the transponder 10a, and therefore is of appropriate frequency and power to activate a transponder within the desired detection ranges.  {The transceiver 12 thus a first receiver; the transponder 10a thus a second transmitter }
[0040] An alert signal coming from the workmen's RFID tag 10 is received by the antenna 22 on the machine, routed through the transceiver 12, and then transmitted to the processor 30.  In the processor 30, the signal is received by a microprocessor (not shown) that processes the signal and generates the appropriate output to a user interface such as an alarm or status display, and to a controller for example a PLC and actuator so as to shut off the machine or disable the machine's movement or any part thereof.  Thus the outputs generated may include a sensory alarm to alert the operator to the presence of the workman within the detectable range or ranges of the system.  The sensory alarms may be visual, auditory, or any other appropriate sensory alarm, and combinations thereof. {thus the at least one signal triggers at least one corrective measure}
[0043] Transponder detection system 20 is mounted onto a mobile or articulated machine 24 which may include, without limitation, a forklift such as seen in FIG. 2, a skid steer front end a workman 14 bearing a tag 10 and in particular during rearward translation of machine 24 in direction C.
Shanley and Dasilva are considered to be analogous art because they pertain to personnel safety system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a first receiver and a second transmitter; wherein the at least one first proximity device receives at least one signal transmitted from the at least one second proximity device; wherein the at least one signal triggers at least one corrective measure when the first object and second object are within a predefined distance from one another for Shanley’s system in order to further ensure the worker safety in case the worker did not hear alarm on his/her unit.
Shanley did not disclose wherein the at least one signal varies in intensity based on a distance between the first object and second object; and 
	Ahler teaches a system for increasing the operational safety of mobile machines wherein sending out a transmitter signal by the transmitting unit in a signal field strength which, taking into consideration the reference limit signal field strength, covers a predetermined minimum safety range around the transmitting unit. (claim 8)

	Regarding claim 2, Shanley did not disclose wherein the signal has a protocol to eliminate false positive triggers.
	First, Dasilva teaches further [0035] As seen in the accompanying Figures, wherein similar characters of reference denote corresponding parts in each view, the RFID based personnel safety system according to one aspect of the present invention includes an RFID tag 10 which contains a transponder 10a.  The tag may for example be worn by a workman 14 either on an item of clothing 16, or on a hardhat 18 or the like.
	Second, Ahler teaches further [0029] The identification signal provides for an unambiguous identification of which transmitter 21 or which base station 20, respectively, has activated the transponder 7.  The receiver 22 of the base station 20 then receives via the radio-frequency response signal both information about the identification data on the chip 13 and information about which one of several base stations 20 has activated the reference transponder 7. {an unambiguous identification of which transmitter 21 thus to prevent false positive triggers}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the signal has a protocol to eliminate false positive triggers for Shanley’s system in order to reduce errors. 	

	Regarding claim 5, Shanley did not disclose wherein the first and second transmitter emits at least one continuous signal to the first and second receiver.
	Ahler teaches further [0035] However, the preferred embodiment consists in using reference tags 7 with a measuring device 16 for the signal field strength currently arriving at the level of the reference tag 7.  FIG. 4 illustrates by means of a diagrammatically indicated machine frame 10' the possible conduct of the method.  The reference tag 7 is arranged at a predetermined distance a from the transmitting unit 20'.  It is intended that a non-machine-related tag 8' is to be detected within the detection radius a'. For this purpose, the transmitting power of the transmitting unit 20 must be exactly great enough so that the signal field strength exactly corresponds to L.sub.DET at the distance a'. Since the environmental conditions can change, the radius of the field can change with the same transmitting power.  For this reason, it is necessary continuously to control the transmitting power of the transmitting unit 20'.	
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the first and second transmitter emits at least one continuous signal to the first and second receiver for Shanley’s system in order to continuously monitor the field.
Regarding claim 6, Shanley did not disclose wherein the first and second transmitter send separate signals to the first and second receiver wherein each signal is distance encoded.
	Dasilva teaches further that [0053] Thus it is advantageous to use a two-tier or multiple tier or progressive proximity detection and warning system such as described above.  In one for the two or several different ranges required for example for the inner read range and the outer read range, different radio frequencies may be employed.  The processor may monitor vehicle speed, and determine the relative closing distance for example using the ultrasound sensor 70 so as to factor in that, for example, the response time required for a piece of machinery to slow or stop will increase typically with the increased velocity of the machine approaching the workman.  The processor will thus adjust or the system will otherwise adjust, for example, the inner read range accordingly so as to provide increased reaction time to allow for the lag between detection and implementation of an automatic machine shut-down and stopping of the machine.  The processor may also optionally include a user input, such as, for example a dial, or a computer interface such that a user may be able to adjust the dimensions of the inner and outer ranges F and G, respectively for any desired zone.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the first and second transmitter send separate signals to the first and second receiver wherein each signal is distance encoded for Shanley’s system so the system could quickly determine the distance.
	Regarding claim 8, Shanley did not disclose wherein multiple corrective measures are applied simultaneously once a determined time threshold is reached.
Dasilva teaches that [0040] An alert signal coming from the workmen's RFID tag 10 is received by the antenna 22 on the machine, routed through the transceiver 12, and then transmitted to the processor 30.  In the processor 30, the signal is received by a microprocessor (not shown) that processes the signal and generates the appropriate output to a user interface such as an alarm or status display, and to a controller for example a PLC and actuator so as to shut off the machine or disable the machine's movement or any part thereof.  

	Regarding claim 9, Shanley did not disclose wherein at least one additional signal is employed to keep either the first or second object within a set distance of a third object.
	First Shanley disclosed [0049] Referring to FIG. 1, there is shown a diagrammatic representation of a construction site in which the method and system according to the invention may be implemented, indicated generally by the reference numeral 1.  The construction site comprises a plurality of workers 3 and a plurality of moving machines including an excavator 5, an earth moving truck 7 and a load carrying vehicle 9 of the type used to transport pallets around a construction site.
	Second, In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes  ( (d) apply a known technique to a known device ready for improvement to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In this case, since a plurality of workers present as a work site, it would be obvious to provide protection for them.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one additional signal is employed to keep either the first or second object within a set distance of a third object for Shanley’s system in order to ensure the safety of all the workers.

	Regarding claim 11, the claim is interpreted and rejected as claim 1.
Regarding claim 12, the claim is interpreted and rejected as claim 3.
Regarding claim 14, the claim is interpreted and rejected as claim 5.
Regarding claim 15, the claim is interpreted and rejected as claim 6. 
Regarding claim 17, the claim is interpreted and rejected as claim 8.
Regarding claim 18, the claim is interpreted and rejected as claim 9.
Regarding claim 19, the claim is interpreted and rejected as claim 10.


Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shanley (US 20180122218) in view of Dasilva (US 20080018472), in view of Ahler (US 20140253292), in view of McLaughlin (US 20140352632).
Regarding claim 4, Shanley did not disclose wherein the first and second object are animals.
	McLaughlin teaches livestock control and monitoring system wherein [0075] In addition, a predetermined distance may also be defined within a predetermined area according to the distance between two or more animals, such that the animals may be kept at predetermined distance from each other as well as away from the boundary of the predetermined area. 
Shanley and McLaughlin are considered to be analogous art because they pertain to safety system. Therefore, it would have been obvious to one of ordinary skills in the art before 
Regarding claim 13, the claim is interpreted and rejected as claim 4.
	

	Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685